Case 6:20-cv-02354-GAP-EJK Document 32 Filed 05/24/21 Page 1 of 22 PageID 403




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

FLORIDA VIRTUAL SCHOOL,

            Plaintiff,                       Case No.: 6:20-cv-2354-GAP-EJK

vs.

K12, INC., a foreign corporation;
and K12 FLORIDA, LLC, a foreign
limited liability company,

            Defendants.
                                      /

  PLAINTIFF’S MOTION TO DISMISS DEFENDANTS’ COUNTERCLAIM

      Plaintiff, Florida Virtual School (“FLVS”), hereby submits this Motion to

Dismiss the Counterclaim (Doc. 29; the “Counterclaim”) filed by Defendants, K12,

Inc., and K12 Florida LLC (collectively “K12” or “Defendants”).

                                INTRODUCTION

      This Court should dismiss all four counts of the Counterclaim with

prejudice for failure to state a cause of action upon which relief may be granted.

Counts I and II of the Counterclaim fail to state a claim because there is no actual

or threatened injury beyond that which is set forth in FLVS’s Complaint. Counts

II and III of the Counterclaim fail to state a claim because they are founded upon

a clearly erroneous interpretation of the subject agreement. Count IV of the

Counterclaim attempts to assert a cause of action for attorney’s fees, which
Case 6:20-cv-02354-GAP-EJK Document 32 Filed 05/24/21 Page 2 of 22 PageID 404




consistent precedent establishes is not legally cognizable prior to judgment on the

underlying claim.

                                  BACKGROUND

         As a public agency serving the citizens of the State of Florida and beyond

for more than twenty years, FLVS rarely finds itself forced to protect the integrity

of its operations from businesses which seek to capitalize on FLVS’s success.

However, K12’s repeated, obstinate conduct of infringing FLVS’s trademarks and

engaging in false advertising and unfair competition compels FLVS to act once

again.

         K12 initially entered the Florida market with the “Florida Virtual Academy”

and “FLVA” marks which immediately caused confusion with FLVS’s Florida

Virtual School and FLVS marks. After these marks created confusion, K12 chose

the equally confusing “Florida Virtual Program” and “FLVP” marks. More than

four years of litigation ensued in which FLVS sought to stop K12’s infringement,

finally resulting in a settlement agreement resolving the case. (Doc. 29-1; the

“Settlement Agreement” and Appendix A thereto).

         Even after more than four years of litigation, however, K12 still refuses to

compete fairly and commenced using the “The Florida Online School” and

“FLOS” marks. The Settlement Agreement provides a non-exclusive list of marks

that are acceptable to FLVS and those that are not, and the Florida Online School


                                           2
Case 6:20-cv-02354-GAP-EJK Document 32 Filed 05/24/21 Page 3 of 22 PageID 405




mark is closer to the prohibited “Florida Online Academy” mark than it is to any

approved mark. (See Doc. 29-1, p. 15). K12 also began inserting confusing

references to Florida Virtual School in its marketing, and is misrepresenting the

features offered by K12 and FLVS.          The repeated cycles of K12’s infringement

show a clear pattern: take the federally registered Florida Virtual School mark,

copy two of the three words in the mark in their entirety, select a synonym of the

third word, and then also copy all but one letter of FLVS’s federally registered

acronym to further the confusion. This pattern allowed K12 to get as close as

possible to FLVS’s marks short of complete verbatim copying.1

       After it became clear that K12 was again engaging in trademark

infringement and deceptive and confusing trade practices, FLVS initiated the

dispute resolution procedure under Section 14 of the Settlement Agreement. (Doc.

29, ¶ 14). FLVS did not institute the dispute resolution under Section 5(c) because

that section only applies to use of K12 mark by third parties, not disputes between

FLVS and K12. Section 5(c) requires FLVS to notify K12 within 30 days of

discovering infringement via “use of the K12 Marks by third-parties” not K12 as

further described in Argument, Section II below. K12 is incorrectly interpreting

this provision as applying to K12 in addition to or instead of third parties and has



1K12’s copying of the Florida Virtual School marks in their entirety is also at issue in
this litigation. (See e.g., Doc. 1, ¶¶ 35 - 36).
                                             3
Case 6:20-cv-02354-GAP-EJK Document 32 Filed 05/24/21 Page 4 of 22 PageID 406




made this issue a central feature of its defense. K12, however, is not asserting that

FLVS failed to meet and confer before filing suit. The parties did meet and confer.

K12’s argument, instead, is that FLVS failed to meet and confer under the correct

dispute resolution paragraph of the Settlement Agreement.

      When the dispute resolution process was unsuccessful in resolving the

dispute, FLVS filed suit against K12 on December 20, 2020 asserting claims for

federal and state trademark infringement, false advertising and unfair

competition. (Doc. 1). K12 moved to dismiss FLVS’s Complaint. (Doc. 17). The

Court denied K12’s motion to dismiss. (Doc. 25). K12 answered the Complaint

and asserted affirmative defenses and counterclaims.

      The Counterclaim counts include Count I for declaratory judgment that K12

has not infringed FLVS’s marks or engaged in false advertising or unfair

competition, Count II for declaratory judgment that K12 has not violated the terms

of the Settlement Agreement, Count III for breach of contract against FLVS for

allegedly failing to timely notify K12 of FLVS’s claims and Count IV for

declaratory judgment that K12 is entitled to attorney’s fees under the Lanham Act,

the federal trademark statute. FLVS now seeks dismissal of all K12’s Counterclaim

counts as set forth herein.




                                         4
Case 6:20-cv-02354-GAP-EJK Document 32 Filed 05/24/21 Page 5 of 22 PageID 407




                          SUMMARY OF ARGUMENT

      Each Counterclaim fails to state a cause of action upon which relief may be

granted and should therefore be dismissed. Moreover, each of the Counterclaim

counts is already at issue in the present suit by virtue of the Complaint and K12’s

Answer and Affirmative Defenses, and thus the Counterclaim should also be

dismissed as redundant.

      Count I of the Counterclaim should be dismissed because the assertions

contained therein fail to constitute an “actual or threatened” injury sufficient to

state a cause of action for declaratory judgment. K12’s counts for declaratory

judgment of breach and breach of contract (Counts II and III) fail to state a claim

as the assertion of breach of contract does not contain sufficient factual matter, if

accepted as true, to state a claim to relief that is plausible on its face. This breach

of contract claim is not supportable because each count is premised on a fatally

flawed and an unsupportable interpretation of the clear and unambiguous

language of Section 5(c) of the Settlement Agreement attached to K12’s

Counterclaim at docket 29-1. Section 5(c), and the corresponding thirty (30) day

FLVS notice requirement applies only to “use of the K12 Marks by third parties”

not use by K12. It does not require FLVS to notify K12 about infringement by K12

so K12 can then notify itself again and request that it stop infringing, and there is

no reason to allow this fatally defective interpretation of the Settlement Agreement


                                          5
Case 6:20-cv-02354-GAP-EJK Document 32 Filed 05/24/21 Page 6 of 22 PageID 408




to remain in this case. Count IV seeks an award of attorney’s fees under the

“exceptional case” standard, but this is a remedy that cannot be sustained as a

separate cause of action

      Furthermore, K12 has already denied liability under all of FLVS’s claims

(the subject matter of Counterclaim Count I), argued that FLVS failed to satisfy a

condition precedent for this suit allegedly required by the parties’ Settlement

Agreement (Count II), claimed that FLVS breached the Settlement Agreement by

allegedly failing to notify K12 of issues (Count III) and requested fees for

defending against FLVS’s claims (Count IV). These arguments were raised in

detail in K12’s Motion to Dismiss (Doc. 17) and in its Answer and Affirmative

Defenses (Doc. 29). Even if this Court accepts the allegations set forth in the

Counterclaim as sufficient to state a valid cause of action, they remain, at best,

redundant since they are addressed by the underlying claims set forth in the

Complaint. Since jurisdiction under the Federal Declaratory Judgment Act is

discretionary, this Court should nevertheless dismiss the Counterclaim as

introducing unnecessary complexity to this suit. For these reasons, and as more

fully outlined in herein, the Counterclaim should be dismissed.

               THE STANDARD FOR MOTIONS TO DISMISS

      Under Rule 8(a)(2), a complaint must contain “a short and plain statement

of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

                                          6
Case 6:20-cv-02354-GAP-EJK Document 32 Filed 05/24/21 Page 7 of 22 PageID 409




“To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. On a motion to dismiss, the

court takes all allegations of material fact in the complaint as true. See Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56

(2007)). If a claim fails to be facially plausible or fails a state a claim to relief that

is plausible on its face, the claim is properly dismissed. Hunter v. Diversified

Consultants, Inc., 8:14-CV-2198-T-30, 2014 WL 6747153, at *1 (M.D. Fla. Nov. 26,

2014) (quoting Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th Cir.2012).

                                     ARGUMENT

I.    Count I of the Counterclaim Does Not Present an Actual or Threatened
      Injury Sufficient to Sustain a Cause of Action for Declaratory Judgment.

      Count I of K12’s Counterclaim should be dismissed because K12 has failed

to allege an “actual controversy” sufficient to invoke this Court’s exercise of

discretionary jurisdiction. Alternatively, this claim is unnecessary and redundant

because the subject matter of this count is already before the Court via the

Complaint and K12’s Answer and Affirmative Defenses.



                                            7
Case 6:20-cv-02354-GAP-EJK Document 32 Filed 05/24/21 Page 8 of 22 PageID 410




      The Federal Declaratory Judgment Act permits a court to declare the rights

of parties only in cases of an “actual controversy.” 28 U.S.C. §2201(a). “An actual

controversy exists when ‘the facts alleged, under all the circumstances, show that

there is a substantial controversy, between parties having adverse legal interests,

of sufficient immediacy and reality to warrant the issuance of a declaratory

judgment.’” Perret v. Wyndham Vacation Resorts, Inc., 889 F.Supp.2d 1333 (S.D. Fla.

2012), citing GTE Directories Publishing Corp. v. Trimen America, Inc., 67 F.3d 1563,

1567 (11th Cir.1995). Therefore, K12 must show, (1) that it has personally suffered

some actual or threatened injury as a result of FLVS’s alleged conduct, (2) that this

injury fairly can be traced to the challenged action, and (3) that it is likely to be

redressed by a favorable decision. Id. (citations omitted).

      Here, K12’s allegation does not rise to the level of an “actual or threatened

injury” sufficient for the Court to exercise discretionary jurisdiction under the

Federal Declaratory Judgment Act because the sole possible injury arises from

FLVS’s claims in the Complaint. K12 asserts that there is an “actual and justiciable

controversy between Counterclaimants and Counter-defendant as to whether the

asserted marks are not infringed, as to whether the challenged statements made

by Counterclaimants with respect to the respective goods and services of the

parties are truthful and non-misleading, and as to whether Counterclaimants

performed their obligations under the Settlement Agreement.” (Counterclaim, ¶

                                          8
Case 6:20-cv-02354-GAP-EJK Document 32 Filed 05/24/21 Page 9 of 22 PageID 411




26). Missing from this statement is an allegation that K12 has suffered an “actual

or threatened injury” beyond the mere fact that FLVS has filed an action asserting

the infringement of a trademark, false advertising, and breach of contract. Indeed,

the only “threatened injury” alleged by K12 is a potential award of damages

arising from FLVS’s claims set forth in the Complaint. Because FLVS’s claims

based on these same issues are pending have not been adjudicated and there is no

impending damages award against K12, the counts for declaratory judgment do

not implicate an “actual or threatened injury” and should be dismissed.

      An analogous situation arose before this Court involving an insurer’s

counterclaim for declaratory judgment regarding its duty to indemnify the

insured. Axis Surplus Ins. Co. v. Contravest Const. Co., 921 F. Supp. 2d 1338 (M.D.

Fla. 2012). The insurer’s counterclaim for declaratory judgment was based solely

on its reservation of rights notification to the insured. Id. Because no injury had

yet arisen from the underlying damages claim, the insurer’s counterclaim for

declaratory judgment regarding its duty to indemnify under the policy contract

was premature. Id. The insurer’s claim for declaratory judgment, like K12’s here,

did not ripen into an “actual or threatened injury” until the underlying claim from

whence an award of damages may arise was resolved. The Counterclaim lacks this

specific allegation, and even if K12’s conjecture were entertained as to injury, the

injury has not materialized.

                                         9
Case 6:20-cv-02354-GAP-EJK Document 32 Filed 05/24/21 Page 10 of 22 PageID 412




       Alternatively, this Court should dismiss Count I of the Counterclaim

 because it is redundant. It is well settled that a court’s exercise of jurisdiction

 under the Federal Declaratory Judgment Act is discretionary. Local Union No. 808

 Iron Workers Pension & Annuity Fund v. Fidelity and Deposit Company of Maryland,

 2013 WL 12155443 *3 (M.D. Fla. Dec. 24, 2013).           The needless complexity

 introduced by K12’s Counterclaim counts that merely mirror those of the

 Complaint may be dismissed based on redundancy and in the interests of judicial

 efficiency. See Encompass Indemnity Company v. Gray, 434 F.Supp.3d 560 (W.D. Ky.

 2020) (“courts should only exercise this discretionary jurisdiction when doing so

 would further the interests of justice or preserve the parties’ resources”). Granting

 jurisdiction for these declaratory judgement claims will only add complexity, and

 require additional time and resources for the Court and parties in the conduct of

 the litigation without providing any additional claims and remedies that are not

 already available to K12 and FLVS.

       For either of these reasons, Counterclaim Count I should be dismissed.

 II.   Counterclaim Counts II and III Are Based on a Fatally Flawed
       Interpretation of the Parties’ Settlement Agreement.

       Count II seeks a declaratory judgment that FLVS has breached the terms of

 the Settlement Agreement by allegedly failing to notify K12 of its objections to

 K12’s actions within a 30-day period set forth in Section 5(c) of the Settlement

 Agreement.    (Doc. 29, ¶¶ 28-32). Count III for breach of contract is the mirror
                                          10
Case 6:20-cv-02354-GAP-EJK Document 32 Filed 05/24/21 Page 11 of 22 PageID 413




 image of Count II and asserts breach of contract on the same 30-day notification

 issue. (Doc. 29, ¶¶ 33-38).2 Both Counts should be dismissed because the express

 language of section 5(c) and the 30-day notice requirement apply only to third-

 party infringement and cannot plausibly be read to apply to trademark

 infringement claims against K12 itself or the trademarks at issue in this suit.

        The Settlement Agreement is attached to K12’s Counterclaim, and exhibits

 that are attached and incorporated into a complaint or counterclaim become part

 of those pleadings for the Rule 12(b)(6) analysis. See Sch. Bd. of Manatee County, 666.

 F. Supp at 1288 (citing Solis–Ramirez v. U.S. Dept. of Justice, 758 F.2d 1426, 1430 (11th

 Cir. 1985) and Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002)). “[W]hen the

 exhibits contradict the general and conclusory allegations of the pleading, the

 exhibits govern.” Griffin Industries, Inc. v. Irvin, 496 F.3d 1189, 1206 (11th Cir.2007)

 (bracketed material added); see also Thompson v. Illinois Dept. of Professional

 Regulation, 300 F.3d 750, 754 (7th Cir.2002) (“The fact remains that where a plaintiff

 attaches documents and relies upon the documents to form the basis for a claim or

 part of a claim, dismissal is appropriate if the document negates the claim.”).

 While it is appropriate to delay ruling on a contract where the agreement is



 2In addition to raising the 30-day notification issue, Counts II and III claim FLVS “fail[ed]
 to confer and negotiate in good faith…” (Counterclaim, ¶¶ 30 and 36). There are no
 allegations of any failure to negotiate other than the alleged 30-day issue and FLVS is not
 aware of any. To the extent K12 contends there are other issues, the Complaint should
 be dismissed for failing to place FLVS on notice as to what these might be.
                                              11
Case 6:20-cv-02354-GAP-EJK Document 32 Filed 05/24/21 Page 12 of 22 PageID 414




 ambiguous and in need of extrinsic evidence for interpretation, if a contract

 “shows unambiguously on its face that the relief prayed for is not merited, then

 dismissal is appropriate.” Jacksonville Newspaper Printing Pressmen & Assistants'

 Union No. 57 v. Fla. Publishing Co., 340 F. Supp. 993, 995 (M.D. Fla. 1972).

       Because contract interpretation is a question of law for the Court, it is

 appropriate for the Court to take up the dismissal of K12’s counterclaim for breach

 of contract on a motion to dismiss unless the contract is ambiguous and in need of

 extrinsic evidence to be interpreted. K12 does not allege that the Settlement

 Agreement is ambiguous, thus rendering its interpretation of the language of the

 Settlement Agreement susceptible to challenge on a motion to dismiss. The issue

 before the Court, then, is to determine which interpretation is reasonable and

 correct and which is not. See KB Home Orlando LLC v. Mid-Continent Cas. Co., No.

 619CV1573ORL37EJK, 2020 WL 3035643, at *2 (M.D. Fla. Apr. 27, 2020) (“Even if

 the parties offer two competing interpretations, a contract can still be

 ‘unambiguous’ if one interpretation is ‘unreasonable in light of the contract’s plain

 language.’”) (quoting Martinair Holland, N.V. v. Benihana, Inc., 780 F. App’x 772,

 775 (11th Cir. 2019).

       Counterclaim Counts II and III both depend on K12’s conclusory allegation

 that the 30-day notification period applies to claims against K12 directly for K12

 infringement. The Court has previously noted its skepticism regarding K12’s

                                          12
Case 6:20-cv-02354-GAP-EJK Document 32 Filed 05/24/21 Page 13 of 22 PageID 415




 interpretation of Section 5(c) in K12’s Motion to Dismiss FLVS’s claim for Breach

 of Contract in the Complaint. (Order at Doc. 25, p. 9: “If the notice requirement

 here [in Section 5(c)] actually comports with K12’s reading and creates a condition

 precedent (which the Court doubts that it does)…”) (bracketed material added).

 There is good reason for the Court to question K12’s interpretation because it

 directly contradicts canons of contract interpretation, including the canon

 requiring that the Court and the parties “not interpret a contract in such a way as

 to render provisions meaningless when there is a reasonable interpretation that

 does not do so.” Moore v. State Farm Mut. Auto. Ins. Co., 916 So.2d 871, 877 (Fla. 2d

 DCA 2005). Instead, courts and litigants must “strive to interpret a contract in

 such a way as to give meaning to all provisions while doing violence to none.”

 Bethany Trace Owners' Ass'n, Inc. v. Whispering Lakes I, LLC, 155 So. 3d 1188, 1191

 (Fla. 2d DCA 2014). FLVS’s interpretation of the express language is the only

 reasonable interpretation. K12’s unreasonable interpretation is contrary to the

 plain meaning of the language. Because Counts II and III depend on this fatally

 defective interpretation, these counts should be dismissed with prejudice.

       As noted previously, K12’s 30-day argument is based on a misapplication of

 Section 5(c) of the Settlement Agreement:

       …K12 has no obligation or responsibility to police use of the K12
       Marks by third-parties whom it does not control or who are not
       Affiliates of K12 (as defined herein) after the Cessation Date. To the
       extent that FLVS becomes aware of any instance in which an
                                          13
Case 6:20-cv-02354-GAP-EJK Document 32 Filed 05/24/21 Page 14 of 22 PageID 416




       individual or party who is controlled by, or is an Affiliate of, K12
       employs or otherwise uses the KI2 Marks following the Cessation
       Date in a manner that is not permitted by Paragraph 5(b), including
       through usage of outdated and discontinued written materials, FLVS
       shall notify K12 as soon as practicable but in no event later than thirty
       (30) calendar days from the date upon which FLVS becomes aware of
       the use. Upon notification from FLVS, KI2 will have ten (l0) calendar
       days within which to notify the individual or party as to its name
       change, to request that such individual or party discontinue any use
       of the KI2 Marks…

 (Doc 29-1, ¶5(c)(emphasis added)).

       The express language of the first sentence of the cited section above explains

 that K12 has “no obligation or responsibility to police use of the K12 Marks by

 third-parties whom it does not control or who are not Affiliates of K12.” Id.

 (emphasis added) This sentence sets the stage for the subsequent provisions

 applying to third-party infringing use. The second sentence then addresses the

 applicability of this Section 5(c) to a third party “who is controlled by, or is an

 Affiliate of, K12” and misuses the K12 Marks. Id. (emphasis added). From the

 beginning of this meet and confer language, Section 5(c) draws a distinction

 between the two K12 entities3 and other third-party entities that are defined by

 their relationship to the two K12 entities.

       Once FLVS provides K12 notice of third-party infringement, K12 has “ten

 (l0) calendar days within which to notify the individual or party as to its name


 3 The Settlement Agreement defines “K12” to mean both K12 Inc. and K12 Florida, LLC
 in the opening paragraph of page 1 of the Settlement Agreement. (Doc. 29-1, page one)
                                          14
Case 6:20-cv-02354-GAP-EJK Document 32 Filed 05/24/21 Page 15 of 22 PageID 417




 change, to request that such individual or party discontinue any use of the KI2

 Marks.” Id. This provision makes no sense under K12’s interpretation because, if

 one or both of the K12 entities were the individual or party referenced, this

 provision would require K12 to “notify” itself “as to its [own] name change” after

 K12 has already received notice from FLVS.           Such an interpretation of the

 Settlement Agreement is absurd and makes it necessary to impermissibly rewrite

 Section 5(c). See e.g., Vyfvinkel v. Vyfvinkel, 135 So. 3d 384, 386 (Fla. 5th DCA 2014)

 (“where one interpretation of a contract would be absurd and another would be

 consistent with reason and probability, the contract should be interpreted in the

 rational manner.”).

       Section 5(c)’s example of how unauthorized third-party use may happen,

 further demonstrates that this provision does not apply to K12. This provision

 explains that the continuing unauthorized use of the prior K12 Marks may occur

 by using “outdated and discontinued written materials” (Doc. 29-1, Section 5(c)).

 K12’s interpretation of this provision makes no sense with respect to K12, because

 K12 itself is the party who decides what is outdated and should be discontinued.

 Put differently, in what sense would materials be “discontinued” where K12 itself

 has not discontinued their use? This example makes sense, however, for third

 parties who received materials from K12 and did not discontinue their use.




                                           15
Case 6:20-cv-02354-GAP-EJK Document 32 Filed 05/24/21 Page 16 of 22 PageID 418




        The provision also requires K12 to “request that such individual or party

 discontinue any use of the KI2 Marks”. Id. Making a “request” to cease misuse

 makes sense for third parties, but not for K12, who would simply direct its own

 employees to stop the misuse. Again, construing this provision to apply solely to

 third parties is the only interpretation that makes sense and preserves all

 provisions of the Settlement Agreement. This provision also applies solely to

 disputes over the prior K12 Marks which are defined (Doc. 29-1, ¶ 5(a)), and K12

 has failed to articulate how this provision could apply to all the claims and issues

 raised by FLVS.

        Everything about Section 5(c) leads to only one possible interpretation: The

 30-day notice period does not apply to claims against K12. Because FLVS is not

 suing any third parties in this litigation, Section 5(c) does not constitute a condition

 precedent for FLVS’s breach of contract claim or any other claims in this litigation.

 Counts II and III should, therefore, be dismissed with prejudice.

 III.   Counterclaim Count IV Seeks Only a Remedy and Fails to State a Claim.

        Count IV of the Defendant’s Counterclaim should be dismissed for failure

 to state a cause of action upon which relief may be granted because there is no

 legally cognizable cause of action for attorney’s fees. Jurisprudence on the subject

 of attorney’s fees has firmly established that parties must bear their own attorney’s

 fees absent a statutory or contractual provision authorizing such an award. Alveska

                                           16
Case 6:20-cv-02354-GAP-EJK Document 32 Filed 05/24/21 Page 17 of 22 PageID 419




 Pipeline Service Co. v. Wilderness Society, 421 U.S. 240, 247 (1975); Aerotek, Inc. v.

 Thompson, 2016 WL 11468590 *2 (M.D. Fla. Oct. 17, 2016). Therefore, an attorney’s

 fees award arises only under the specific conditions upon which an award is

 based, whether statutory or contractual, which are strictly construed. See e.g.,

 Wilmington Trust Co. v. Manufacturers Life Ins. Co., 749 F.2d 694 (11th Cir. 1985).

       Courts have repeatedly refused to recognize a separate cause of action for

 an award of attorney’s fees. See e.g., White v. New Hampshire Dep't of Employment

 Sec., 455 U.S. 445, 451 (1982) (observing that an award for attorney's fees is not

 compensation for an injury giving rise to an action); Williams v. Walsh, 558 F.2d,

 667, 671 (2d Cir. 1977) (noting that a cause of action is “something distinct from

 the remedy or the relief sought”); Metropolitan Life Ins. Company v. Sicoli and

 Massaro Inc., 2016 WL 5390899, at *3 n.6 (S.D.N.Y. Sept. 16, 2016) (“A request for

 an award of attorney’s fees seeks a remedy; it does not plead a cause of action.”).

 This refusal to recognize a separate cause of action for attorney fees applies to cases

 addressing statutory fee-shifting provisions. See e.g., Carvel v. Franchise Stores

 Realty Corp., 2009 WL 4333652, at *9 (S.D.N.Y. Dec. 1, 2009) (“Section 1988 only

 grants attorneys’ fees to a prevailing party under §§ 1981–83, it does not create an

 independent cause of action.”); Wilson H. Lee Co. v. New Haven Printing Pressmen

 Local Union No. 74, 255 F.Supp. 929 (D. Conn. 1966) (rejecting application for

 attorney’s fees based on a state statute in part because the attorney’s fees provision

                                           17
Case 6:20-cv-02354-GAP-EJK Document 32 Filed 05/24/21 Page 18 of 22 PageID 420




 in the statute was a corollary remedy underlying the state statutory cause of

 action); Avigliano v. Sumitomo Shoji America, Inc., 473 F.Supp. 506, 514–15 (S.D.N.Y.

 1979) (striking counterclaim for attorney’s fees based on statutory provision for

 failure to state a claim and not yet being justiciable without prejudice to making a

 later application for attorney’s fees).

       Both the procedural and substantive requirements attending an award of

 attorney’s fees in this case contradict the notion that an award of attorney’s fees

 may be asserted as a separate cause of action. First, Rule 54 of the Federal Rules

 of Civil Procedure requires that such a claim must be made by a post-judgment

 motion filed after entry of judgement, not in a Counterclaim. Fed. R. Civ. P.

 54(d)(2). Thus, a party’s assertion of entitlement to an award of attorney’s fees

 stands in contrast to a “cause of action,” which at its core alleges the need for a

 judgment as to the rights and damages between the parties, see Williams, 558 F.2d

 at 670, because it arises only after a judgment is rendered.

       Second, the substantive foundation of K12’s assertion of entitlement to

 attorney’s fees arises only after the determination of a prevailing party and in

 conjunction with an award of damages in connection with the underlying claim.

 15 U.S.C. §1117(a) (“The court in exceptional cases may award reasonable attorney

 fees to the prevailing party.”) (emphasis added). First, nothing in the language of

 the statute indicates that an award of attorney’s fees must be included as an

                                           18
Case 6:20-cv-02354-GAP-EJK Document 32 Filed 05/24/21 Page 19 of 22 PageID 421




 element of damages, or otherwise must be pled as a separate cause of action.

 Second, at least one court has specifically dismissed a separate cause of action for

 an award of attorney’s fees under similar circumstances. In Elan Pharmaceuticals,

 LLC v. Sexton, the court held that dismissal of a defendant’s counterclaim for

 entitlement to attorney’s fees, under the U.S. Patent statute, 35 U.S.C. §285, failed

 to state a cause of action upon which relief may be granted because such an award

 arose only by motion after judgment on the merits of the underlying claim. 421

 F.Supp.3d 1119, 1126-7 (D. Kansas 2020).

       K12’s Counterclaim alleges that it is entitled to attorney’s fees upon this

 Court’s finding that this action is an “exceptional” case under 15 U.S.C. §1117(a).

 However, such a finding does not become ripe until this Court enters judgment.

 See Elan Pharmaceuticals. Because there is no procedural mechanism by which

 attorney’s fees may be pled as a separate cause of action, K12 has not prevailed on

 the underlying claims, and there has been no judgment entered on said claims, the

 Defendant’s Counterclaim IV should be dismissed for failure to state a cause of

 action upon which relief may be granted.

                                   CONCLUSION

       For the foregoing reasons, FLVS respectfully requests that K12’s

 Counterclaim (Doc. 29) be dismissed in its entirety (including Counts I through

 IV) with prejudice.


                                          19
Case 6:20-cv-02354-GAP-EJK Document 32 Filed 05/24/21 Page 20 of 22 PageID 422




                     LOCAL RULE 3.01(g) CERTIFICATION

       I hereby certify that I conferred with Steven Hollman, counsel for the

 Defendants, via email on May 20 and 21 and again via phone on May 24, 2021 and

 have confirmed that Defendants are presently opposed to the relief requested in

 this Motion.   Defendants’ counsel, however, represented that Defendants may

 seek leave of Court to recast Count IV as a remedy and not a claim. The parties

 will promptly notify the Court once Defendants’ position on this matter is clear.

       Respectfully submitted this 24th day of May, 2021.

                                       /s/Stephen H. Luther
                                       Stephen H. Luther
                                       Trial Counsel
                                       Florida Bar No. 528846
                                       LUTHER LAW PLLC
                                       4767 New Broad Street, # 1029
                                       Orlando, FL 32814
                                       407 501-6711 x101 (Main)
                                       407 501-7049 (Direct)
                                       sluther@lutherlawgroup.com

                                       Luis Guzman
                                       Florida Bar No. 570613
                                       Trial Counsel
                                       Florida Virtual School
                                       2145 Metrocenter Blvd #100
                                       Orlando, FL 32835
                                       luguzman@flvs.net

                                       and

                                       Stephanie M. Marchman
                                       Florida Bar No. 854301
                                       Thomas C. McThenia, Jr.
                                         20
Case 6:20-cv-02354-GAP-EJK Document 32 Filed 05/24/21 Page 21 of 22 PageID 423




                                    Florida Bar No. 917141
                                    Michael J. Colitz III
                                    Florida Bar No. 164348
                                    720 SW 2nd Avenue, Suite 106
                                    Gainesville, FL 32601-6250
                                    GRAY ROBINSON, P.A.
                                    stephanie.marchman@gray-robinson.com
                                    tom.mcthenia@gray-robinson.com
                                    michael.colitz@gray-robinson.com

                                    Counsel for Plaintiff




                                     21
Case 6:20-cv-02354-GAP-EJK Document 32 Filed 05/24/21 Page 22 of 22 PageID 424




                         CERTIFICATE OF SERVICE

      I hereby certify that on May 24, 2021 I filed the foregoing with the Court’s

 CM/ECF system which will send a Notice of Electronic Filing to all counsel of

 Record.

                                     /s/ Stephen H. Luther




                                       22
